Citation Nr: 0942487	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-30 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for Lyme disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1977 
to April 1982 and from October 1983 to October 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in May 2007.  In February 2008, the Board remanded 
this claim for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that she is afforded 
every possible consideration.  

The record reflects that the Veteran has had continuing 
treatment by VA for her complaints.  In March 2007, during VA 
treatment the examiner noted that the Veteran had seen Dr. 
Jennifer Mitty in November or December regarding her 
"chronic Lyme diagnosis".  It was indicated that the 
Veteran was told there was no such thing as chronic Lyme 
disease and that she probably has fibromyalgia.  The VA 
clinician stated that she had not seen the consult from Dr. 
Mitty.  In an addendum that same month, the VA examiner noted 
that the Veteran was called by Dr. Mitty to make a follow-up 
since the doctor wanted to see her again.  In another 
addendum that month, the VA examiner noted that she had 
received a phone call from Dr. Mitty at RIH (Rhode Island 
Hospital), who was reported to have said that she thought it 
would be reasonable for rheumatology to see the Veteran.  In 
an April 2007 addendum, the VA examiner reported that she had 
received a copy of the Veteran's visit to the Lyme disease 
clinic with Dr. Mitty and would place it in the medical 
record.  It was noted that it was dated December 12, 2006.  
No records from this treatment by Dr. Mitty have been placed 
in the claims file. 

When VA is put on notice of the existence of private medical 
records, VA must attempt to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Accordingly, on remand the RO/AMC should make 
arrangements to obtain the Veteran's treatment records from 
Dr. Mitty.  Any recent VA treatment records should also be 
obtained, as the Veteran receives ongoing treatment.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from the Providence VA 
treatment facility, dated from May 2008 
forward.

2.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from Dr. Jennifer Mitty at the 
Rhode Island Hospital in Providence, 
Rhode Island, dated from November 2006 
forward.  

3.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and her representative should be 
furnished a supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

